DETAILED ACTION

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-11, 14, 17-19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ur-Rehman et al. (US 2013/0309354 A1; Nov. 21, 2013) in view of Paquet et al. (US Patent No. 6,821,543 B1; Nov. 23, 2004).
Regarding claim 1, Ur-Rehman discloses a process for producing milk permeate powder comprising obtaining a permeate from skim milk and concentrating the permeate to a desired solids content (See Figure 2, [0017]-[0018], [0020], [0025], [0029], [0037], and [0042]). 
With respect to the exact solids content, e.g. concentrating said permeate to a solids content from about 10% to about 20%, Ur-Rehman fails to teach concentrating to the specifically claimed solids content, but discloses that the composition can be concentrated by any number of methods ([0037]) and further can be manipulated to 
Therefore, as Ur-Rehman clearly discloses concentrating the permeate to various solids content, one having ordinary skill in the art would know how to concentrate to a desired solids content.  Further, given that Ur-Rehman teaches that solids content of milk products is known to vary (Table 1), one of ordinary skill would have been able to have arrived at the claimed solids content. As stated above, Ur-Rehman clearly shows how one of ordinary skill in the art would vary starting material and filtration processing to arrive at a concentrated permeate with a desired solids content. 
While Ur-Rehman discloses a process as described above to obtain a concentrated permeate, Ur-Rehman fails to teach injecting carbon dioxide into the permeate while concentrating. 
Paquet discloses a process of producing a milk by-product and further teaches injecting carbon dioxide into the milk product in order to control the pH of the product to reduce acidity which forms over time and produces an undesired aftertaste (col 1 lines 10-30; col 2 lines 60-67). Paquet further teaches that the injecting of carbon dioxide can occur before concentrating or during concentrating (e.g. the diafiltration step) (col 3 lines 1-20). Therefore, it would have been obvious to one of ordinary skill in the art to inject carbon dioxide into the milk or permeate at any point as long as the carbon dioxide was present while concentrating the permeate.

With respect to step (c) and heating the concentrated permeate of step (b) to a temperature from about 72 C to about 85 C, Ur-Rehman fails to specifically disclose such heating process, but Paquet teaches further heating a concentrated milk by-product to a temperature of between 60C and 150C, thus overlapping the claimed range of 72 to 85 C, in order to pasteurize and sterilize the product (Figure 2 and col 3 lines 1-60). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
As both Ur-Rehman and Paquet are directed towards concentrated milk by-products, it would have been obvious to one of ordinary skill in the art to further heat the concentrated permeate of Ur-Rehman based upon what is taught by Paquet. Doing so would yield the predictable result of effectively pasteurizing and sterilizing the concentrated permeate of Ur-Rehman in order to provide a safe product that can be further processed and/or consumed.  
Regarding claim 2, Paquet discloses that the milk can be injected with carbon dioxide prior to the filtration step to obtain a permeate (col 2 lines 60-67) and therefore it would have been obvious to one of ordinary skill in the art to inject the skim milk of Ur-Rehman with carbon dioxide prior to obtaining a permeate. Paquet discloses that the injection prior to obtaining a permeate also aids in controlling the pH of the permeate and therefore the injecting the skim milk of Ur-Rehman with carbon dioxide prior to 
Regarding claim 3,  as stated above, Paquet discloses injecting carbon dioxide into the skim milk prior to obtaining a permeate but fails to specifically disclose the amount of dissolved carbon dioxide.
However, it is well within the ordinary skill in the art to vary the amount depending on the desired characteristics of the permeate. Adding more carbon dioxide will change the consistency/carbonation of the product as well as the pH. Therefore, depending on the desired characteristics it would have been obvious to one of ordinary skill in the art to vary the amount of dissolved carbon dioxide in the skim milk of Ur-Rehman. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claims 4-5, Ur-Rehman discloses that the permeate is obtained by filtering skim milk, wherein the filtering is ultrafiltration (See Figure 2; [0020]).
Regarding claim 6, as stated above, Paquet teaches that the injecting of carbon dioxide can occur before concentrating or during concentrating (e.g. the diafiltration step) (col 3 lines 1-20). Therefore, it would have been obvious to one of ordinary skill in 
Ur-Rehman in view of Paquet teach that it would have been obvious to inject carbon dioxide into the skim milk while obtaining a permeate, which occurs through filtration. 
Regarding claim 8, Ur-Rehman further teaches that the concentrating step can be accomplished by reverse osmosis ([0037]).
Regarding claims 9-10, as stated above, Paquet discloses injecting carbon dioxide into the skim milk but fails to specifically disclose the rate of injection of carbon dioxide.
However, it is well within the ordinary skill in the art to vary the rate depending on the targeted concentration of carbon dioxide in the permeate in a given amount time. Increasing the rate carbon dioxide will increase the concentration of carbon dioxide in the permeate in a shorter amount of time. Therefore, depending on the desired concentration in a given amount of time it would have been obvious to one of ordinary skill in the art to vary the rate of injecting carbon dioxide in the skim milk of Ur-Rehman. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 11, Paquet discloses injecting carbon dioxide into the skim milk but fails to specifically disclose the content of carbon dioxide after concentrating the permeate.
However, it is well within the ordinary skill in the art to vary the amount depending on the desired characteristics of the permeate as well as the length of time of injecting carbon dioxide. Adding carbon dioxide for a longer amount of time will change the consistency/carbonation of the product as well as the pH. Therefore, depending on the desired characteristics it would have been obvious to one of ordinary skill in the art to vary the amount of carbon dioxide in the concentrated permeate of Ur-Rehman. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claims 14 and 22, Ur-Rehman additionally teaches that the heated permeate can further be concentrated by undergoing additional filtration steps (See Figure 2, [0067]-[0070]).
Regarding claims 17 and 23, Ur-Rehman discloses that the resulting milk compositions can be provided as a specialized milk powder ([0017]).
Regarding claims 18 and 24, Ur-Rehman further teaches that the resulting milk composition can be in powder form and used in a food product, such as ice cream or yogurt ([0017] and [0039]).
Regarding claim 19, Ur-Rehman discloses a process for producing milk permeate powder comprising obtaining a permeate from skim milk and concentrating the permeate to a desired solids content (See Figure 2, [0017]-[0018], [0020], [0025], [0029], [0037], and [0042]). 
While Ur-Rehman discloses a process as described above to obtain a concentrated permeate, Ur-Rehman fails to teach injecting carbon dioxide into the permeate while concentrating. 
Paquet discloses a process of producing a milk by-product and further teaches injecting carbon dioxide into the milk product in order to control the pH of the product to reduce acidity which forms over time and produces an undesired aftertaste (col 1 lines 10-30; col 2 lines 60-67). Paquet further teaches that the injecting of carbon dioxide can occur before concentrating or during concentrating (e.g. the diafiltration step) (col 3 lines 1-20). Therefore, it would have been obvious to one of ordinary skill in the art to inject carbon dioxide into the milk or permeate at any point as long as the carbon dioxide was present while concentrating the permeate.
It would have been obvious to one of ordinary skill in the art to inject carbon dioxide into the permeate while concentrating the permeate of Ur-Rehman. Doing so would provide a concentrated permeate having a controlled pH in order to reduce acidity and an undesired aftertaste as taught by Paquet. 
Paquet discloses injecting carbon dioxide into the skim milk but fails to specifically disclose the content of carbon dioxide after concentrating the permeate.
However, it is well within the ordinary skill in the art to vary the amount depending on the desired characteristics of the permeate as well as the length of time of 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
With respect to step (b) and heating the concentrated permeate of step (a) to a temperature from about 72 C to about 85 C, Ur-Rehman fails to specifically disclose such heating process, but Paquet teaches further heating a concentrated milk by-product to a temperature of between 60C and 150C, thus overlapping the claimed range of 72 to 85 C, in order to pasteurize and sterilize the product (Figure 2 and col 3 lines 1-60). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
As both Ur-Rehman and Paquet are directed towards concentrated milk by-products, it would have been obvious to one of ordinary skill in the art to further heat the concentrated permeate of Ur-Rehman based upon what is taught by Paquet. Doing so would yield the predictable result of effectively pasteurizing and sterilizing the concentrated permeate of Ur-Rehman in order to provide a safe product that can further be processed and/or consumed.  


Claims 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ur-Rehman et al. (US 2013/0309354 A1; Nov. 21, 2013) and Paquet et al. (US Patent No. 6,821,543 B1; Nov. 23, 2004) as applied to claim 14 above, and further in view of Phillips (US 2009/0252849 A1; Oct. 8, 2009).
Regarding claim 15, Ur-Rehman and Paquet disclose the method as described above, but fails to teach further crystallizing the concentrated permeate.
Phillips teaches a method of making milk permeate powder, wherein the process includes crystallizing a concentrated permeate ([0012]-[0013]). 
It would have been obvious to one of ordinary skill in the art to crystallize the concentrated permeate of Ur-Rehman. Phillips discloses that the crystallization step allows the permeate to be dried without adversely affecting the quality of the powder ([0015]). Therefore, as Ur-Rehman discloses that the product can be provided as a powder, crystallizing the concentrated permeate of Ur-Rehman would predictably result in a powder with excellent quality as taught by Phillips.  
Regarding claim 16, Ur-Rehman discloses that product can be provided as a powder, but fails to specifically teach spray drying the crystallized permeate.
Phillips, as stated above, teach crystallizing a concentrated permeate and further teaches spray drying the crystallized permeate ([0014]). 
It would have been obvious to one of ordinary skill in the art to spray dry the crystallized permeate of the prior art as such process results in a powder. This is just 
Regarding claim 20, Ur-Rehman discloses a process for producing milk permeate powder comprising obtaining a permeate by filtering skim milk and concentrating the permeate to a desired solids content (See Figure 2, [0017]-[0018], [0020], [0025], [0029], [0037], and [0042]). Ur-Rehman discloses that the permeate is obtained by filtering skim milk, wherein the filtering is ultrafiltration (See Figure 2; [0020]).
With respect to the exact solids content, Ur-Rehman discloses that depending on the starting product, the type of filtration, and amount of filtration used, the solids content will vary (See Table 1 [0077]). Ur-Rehman further teaches that the concentrated permeate can be manipulated to change levels of various components such as solids ([0042]). Therefore, it would have been obvious to one of ordinary skill in the art to vary the solids content when concentrating the permeate to a desired solids content through different processing parameters such as the amount and type of filtration. 
While Ur-Rehman discloses a process as described above to obtain a concentrated permeate, Ur-Rehman fails to teach injecting carbon dioxide into the permeate while concentrating. 
Paquet discloses a process of producing a milk by-product and further teaches injecting carbon dioxide into the milk product in order to control the pH of the product to reduce acidity which forms over time and produces an undesired aftertaste (col 1 lines 10-30; col 2 lines 60-67). Paquet further teaches that the injecting of carbon dioxide can occur before concentrating or during concentrating (e.g. the diafiltration step) (col 3 lines 
It would have been obvious to one of ordinary skill in the art to inject carbon dioxide into the permeate while concentrating the permeate of Ur-Rehman. Doing so would provide a concentrated permeate having a controlled pH in order to reduce acidity and an undesired aftertaste as taught by Paquet. 
With respect to step (c) and heating the concentrated permeate of step (b) to a temperature from about 72 C to about 85 C, Ur-Rehman fails to specifically disclose such heating process, but Paquet teaches further heating a concentrated milk by-product to a temperature of between 60C and 150C, thus overlapping the claimed range of 72 to 85 C, in order to pasteurize and sterilize the product (Figure 2 and col 3 lines 1-60). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
As both Ur-Rehman and Paquet are directed towards concentrated milk by-products, it would have been obvious to one of ordinary skill in the art to further heat the concentrated permeate of Ur-Rehman based upon what is taught by Paquet. Doing so would yield the predictable result of effectively pasteurizing and sterilizing the concentrated permeate of Ur-Rehman in order to provide a safe product that can further be processed and/or consumed.  
Ur-Rehman further teaches that the concentrated permeate can be settled into different product streams having different mineral contents (e.g. permeate and retentate) after the filtration steps (See Figure 2).

Phillips, as stated above, teach crystallizing a concentrated permeate and further teaches spray drying the crystallized permeate ([0014]). 
It would have been obvious to one of ordinary skill in the art to spray dry the crystallized permeate of the prior art as such process results in a powder. This is just one known method of producing a powder and would have been obvious to do in the method of Ur-Rehman for providing a powder as Ur-Rehman already teaches a powder. 

		
Response to Arguments
Applicant’s arguments on pages 5-7 with respect to Ur-Rehman failing to teach heating the concentrated permeate to the claimed temperature were found persuasive. 
However,  Paquet teaches further heating a concentrated milk by-product to a temperature of between 60C and 150C, thus overlapping the claimed range of 72 to 85 C, in order to pasteurize and sterilize the product (Figure 2 and col 3 lines 1-60). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
As both Ur-Rehman and Paquet are directed towards concentrated milk by-products, it would have been obvious to one of ordinary skill in the art to further heat the concentrated permeate of Ur-Rehman based upon what is taught by Paquet. Doing so would yield the predictable result of effectively pasteurizing and sterilizing the 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant has not provided any response against the heating step in Paquet and therefore, for the reasons stated above, the 103 rejections are maintained. 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 

/STEPHANIE A COX/Examiner, Art Unit 1791